In an action, inter alia, to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Pitts, J.), dated March 5, 2008, which denied that branch of their motion pursuant to CPLR 3126 which was to compel disclosure of all incident reports prepared by the defendant Brunswick Hospital Center, Inc., relating to the incident in issue which occurred on August 28, 2004 and granted the cross motion of the defendant Brunswick Hospital Center, Inc., for a protective order.
Ordered that the order is affirmed, with costs.
The documents in question are privileged pursuant to Public Health Law §§ 2805-j and 2805-m (see Klingner v Mashioff, 50 AD3d 746 [2008]; see also Logue v Velez, 92 NY2d 13, 17-18 [1998]; LaPierre v Jewish Bd. of Family & Children Servs., Inc., 47 AD3d 896 [2008]). Accordingly, the Supreme Court properly denied that branch of the plaintiffs’ motion pursuant to CPLR 3126 which was to compel disclosure of the subject documents, *653and properly granted the cross motion of the defendant Brunswick Hospital Center, Inc., for a protective order.
The plaintiffs’ remaining contention is without merit. Rivera, J.E, Angiolillo, Dickerson and Chambers, JJ., concur.